Citation Nr: 1016596	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  05-16 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for schizophrenia, 
undifferentiated type (claimed as schizo-affective disorder, 
manic depression and chronic undifferentiated schizophrenia).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 10 to September 
2, 1981.  

This matter is on appeal from the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the claim by a rating action issued in January 
2004.  In January 2005, the Veteran disagreed with this 
denial and appointed the Alabama Department of Veterans 
Affairs as his representative, with the submission of a 
properly executed VA Form 21-22.  In May 2007, he requested 
that his claims file be transferred to the St. Petersburg, 
Florida RO, which now has jurisdiction over the Veteran's 
claim.  On his VA Form 9, he had requested to appear at a 
Travel Board hearing.  In January 2010, he was sent 
correspondence by the St. Petersburg RO that informed him of 
the date and location of his hearing; this letter also 
included information about the various Veterans Service 
Organizations and how to appoint one to represent him.  He 
never executed another VA Form 21-22 and he was unrepresented 
at his February 2010 hearing before the undersigned.  
Therefore, the Board will proceed with this case with the 
Veteran unrepresented.
 
The Veteran testified before the undersigned in February 
2010.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

The Veteran has indicated that he is receiving Social 
Security benefits due to his mental disorder.  Under 38 
U.S.C.A § 5103A(c)(3), VA is required to obtain relevant 
records held by any Federal department or agency that the 
claimant adequately identifies and authorizes the Secretary 
to obtain.  See Diorio v. Nicholson, 20 Vet. App. 193, 199-
200 (2006).  

In this regard, a copy of any Social Security Administration 
award decision and records underlying that decision have not 
been obtained.  See Lind v. Principi, 3 Vet. App. 493 (1992); 
Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  Although not 
dispositive as to an issue that must be resolved by VA, any 
relevant findings made by the Social Security Administration 
are evidence which must be considered.  See White v. 
Principi, 243 F. 3d 1378 (Fed. Cir. 2001); Wensch v. 
Principi, 15 Vet. App. 362 (2001).  These records are 
necessary for review before a decision may be made regarding 
his claims.  The Board recognizes that the RO has already 
made attempts to obtain these records from the Social 
Security National Records Center as well as the Social 
Security office in Mobile, Alabama; however, a further 
attempt to obtain these records should be undertaken.  All 
efforts to obtain these records must be made until it is 
established that further efforts would be futile.  See 
38 C.F.R. § 3.159(c)(2) (2009).

The Board finds credible the Veteran's recollection of a 
hazing incident in service wherein he was subjected to 
multiple ant bites.  A July 1981 service treatment record 
confirmed his allergic exposure to the ant bites.  The 
Veteran claims that the incident in service initiated his 
psychiatric disorder.  In the summer of 1985, he was 
hospitalized and diagnosed with paranoid schizophrenia.  His 
private physician who treated him from 1985 to 1993, recalled 
that the Veteran had prior military service and opined that 
"some of your early symptoms emerged during that time of 
military service."  However, this opinion did not indicate 
whether or not the Veteran's service treatment records had 
been reviewed, did not state what symptoms had allegedly 
emerged in service, and did not provide a rationale for the 
opinion concerning the onset of his mental disorder.  

The Board finds the Veteran's statements and private 
physician's opinion are indications that his current symptoms 
may be a disorder associated with service; however, there is 
insufficient competent evidence on file for the VA to make a 
decision on the claim.  To that end, given the competent 
statements of the Veteran and his private physician of the 
cause and onset of his psychiatric symptoms, the Board finds 
that a VA examination is required under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) to determine whether his 
current disorder is causally related to active service.
The Veteran must be advised of the importance of reporting to 
the scheduled VA examination and of the possible adverse 
consequences, to include the denial of the claim, of failing 
to so report.  See 38 C.F.R. § 3.655 (2009).

Lastly, upon receipt of the appropriate waiver, the Veteran's 
hospitalization records from the summer of 1985 should be 
requested. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of any Social Security 
Administration decision regarding 
disability benefits for the Veteran.  All 
the medical treatment records from the 
Social Security Administration that were 
used in considering the Veteran's claim 
for disability benefits should be 
obtained and associated with the claims 
file.  As noted in the response from the 
Social Security National Records Center, 
the request should be made to the Social 
Security Administration, 550 Government 
Street, Suite 100, Mobile, Alabama 36602.  
If  no records can be found, indicate 
whether the records do not exist and 
whether further efforts to obtain the 
records would be futile.

2.  Upon receipt of the appropriate 
waiver, records from Southland Hospital 
in Mobile, Alabama should be requested 
for the year 1985. 

3.  Following receipt of the records 
above, schedule the Veteran for an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
his current psychiatric disorder.  The 
claims folder should be made available to 
and reviewed by the examiner and such 
review should be noted in the examination 
report.  All indicated studies should be 
performed and all findings should be 
reported in detail.  

The examiner should render an opinion as 
to the nature of any current psychiatric 
disorder and whether it is at least as 
likely as not (50 percent probability or 
greater) that any currently diagnosed 
psychiatric disorder, to include 
undifferentiated schizophrenia, had its 
onset in or is related to service.  The 
rationale for all opinions expressed 
should be provided in a legible report.  

4.  Review the Veteran's claims file and 
ensure that the foregoing development 
actions have been conducted and completed 
in full, and that no other notification 
or development action, in addition to 
those directed above, is required.  If 
further action is required, it should be 
undertaken prior to further claims 
adjudication.

5.  Readjudicate the issues on appeal, to 
include any additional evidence obtained 
as a result of this Remand that may not 
have been previously considered.

If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case and be provided an appropriate 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


